 322307 NLRB No. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Unless otherwise noted, all dates are in 1991.2The complaint alleges, the Respondent admits, and we find thatthe Respondent is an employer engaged in commerce within the
meaning of Sec. 2(2), (6), and (7) of the Act, and that the Union
is a labor organization within the meaning of Sec. 2(5) of the Act.St. James Mercy Hospital, Inc. and Donna Dean,Diane Davis, Sarah Patrick, and Jeanna Berry
and Diane Davis. Cases 3±CA±16111 and 3±CA±16278April 28, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHUpon charges filed by the Charging Parties on Janu-ary 28 and April 25, 1991,1the General Counsel of theNational Labor Relations Board issued a consolidated
complaint on June 27 against St. James Mercy Hos-
pital, Inc., the Respondent, alleging that it has violated
Section 8(a)(1) and (3) of the National Labor Relations
Act. Copies of the charge and complaint were duly
served on the parties to this proceeding.The complaint alleges that the Respondent violatedSection 8(a)(1) by soliciting grievances from an em-
ployee during a union organizing campaign, interro-
gating employees about their union sympathies and ac-
tivities, and suspending employees Diane Davis,
Donna Dean, and Sarah Patrick because they engaged
in protected concerted activities. The complaint also al-
leges that the Respondent violated Section 8(a)(3) and
(1) by indefinitely suspending and later discharging
Davis because of her support for the Union and her
other protected concerted activities. On July 11, the
Respondent filed an answer admitting in part and de-
nying in part the allegations of the complaint, and rais-
ing certain affirmative defenses.On August 21, the Respondent filed with the Boarda Motion for Summary Judgment, supported by a
memorandum of law and accompanying affidavits and
exhibits. The Respondent contends that it entered into
a settlement agreement that disposed of the allegations
contained in the complaint. The Respondent argues
that it did not violate the terms of the settlement agree-
ment or engage in any subsequent unfair labor prac-
tices, and that no material issue of fact exists regarding
the validity of the settlement agreement. The Respond-
ent requests that the Board find that the Regional Di-
rector improperly withdrew his approval of the settle-
ment agreement, and dismiss the complaint.On August 28, the General Counsel filed an opposi-tion to the Respondent's motion, contending that the
Regional Director acted properly under Board law in
setting aside the settlement agreement, and requesting
that the motion be denied and that the cases proceed
to a hearing.On September 3, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. TheGeneral Counsel filed a response, and the Respondentfiled a memorandum of law in further support of the
Motion for Summary Judgment.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary Judgment2The original charge in Case 3±CA±16111 was filedon January 28, alleging that the Respondent had un-
lawfully suspended Dean, Davis, and Patrick about Oc-
tober 27, 1990. An amended charge was filed on
March 11, alleging only that the Respondent had un-
lawfully solicited grievances and interrogated employ-
ees between mid-September and early November 1990.
After the charge had been investigated by the Regional
Director, the parties entered into an informal settlement
agreement, under the terms of which the Respondent
agreed to post a notice to employees stating that it
would not interrogate employees or solicit their griev-
ances because they had chosen to affiliate with the
Union. The notice did not state that the Respondent
had been found to have committed unfair labor prac-
tices. The settlement agreement contained a ``non-
admission clause,'' stating that by signing the agree-
ment the Respondent did not admit having committed
unfair labor practices, and that the Regional Director's
approval of the agreement did not constitute a deter-
mination by the Board that the Respondent had vio-
lated the Act. The Acting Regional Director approved
the settlement agreement on March 22, and the Re-
spondent posted the notice.On April 25, the charge in Case 3±CA±16278 wasfiled, alleging that Davis had been unlawfully sus-
pended and terminated in early 1991. The charge was
amended on June 7 to allege the unlawful suspensions
of Davis, Dean, and Patrick in November 1990, as
well as Davis' 1991 suspension and discharge.By letter dated May 20, the Regional Director noti-fied the Respondent that he was revoking the settle-
ment agreement because the Respondent had failed to
comply with the requirements of the agreement. The
Regional Director based his decision on a letter, dated
April 1, from the Respondent's president, Paul E.
Shephard, and mailed to the employees. That letter
read as follows:Dear Employee:We understand the New York State Nurses As-sociation has recently sent information which stat-
ed ``The National Labor Relations Board has
ruled . . . St. James has interfered with RN's right 323ST. JAMES MERCY HOSPITAL3The material within quotation marks is not a verbatim reproduc-tion of the language of the agreement; the differences, however, are
not material.4The General Counsel does not contend that the Respondent'sstatements violated the Act, or that the Respondent committed any
postsettlement unfair labor practices.5See Bingham-Williamette Co., 199 NLRB 1280 (1972), enfd.mem. 491 F.2d 1406 (5th Cir. 1974).to organize.'' It is unfortunate this union hasagain found it necessary to mislead our nurses by
making statements which are not true.Several weeks ago four allegations were filedby N.Y.S.N.A. with the National Labor Relations
Board on behalf of four St. James Mercy Hospital
nurses. A thorough investigation was conducted
by the Board which resulted in two of the allega-
tions being withdrawn by the Union. The remain-
ing allegations were resolved through a settlement
agreement (attached). We could have attended a
hearing to disprove these allegations; however, the
cost of several thousand dollars did not seem a
prudent or necessary step to take knowing full
well St. James would not have been found guilty
of either of the accusations.This agreement, entered into by bothN.Y.S.N.A. and the hospital, was approved by the
National Labor Relations Board. In reviewing this
document, please note it was agreed to with the
mutual understanding that ``the signing of this
agreement does not constitute an admission ofviolation of the National Labor Relations Act nor
does its approval constitute a determination by the
National Labor Relations Board that St. James
Mercy Hospital has violated the act.''3Contraryto statements made by N.Y.S.N.A., no determina-
tion has been made by the Board that the hospital
has violated anyone's right to organize.I encourage you to take advantage of theunion's offer to ``get the facts.'' Upon doing so,
you might again ask yourself the question, ``If
this union is willing to mislead me to get my sup-
port, what would they be willing to do to me as
my collective bargaining agent?''Sincerely,
Paul E. ShephardPresidentThe Regional Director also relied on ``similar com-ments'' by the Respondent's director of human re-
sources, Dennis Canty, which were printed in a local
newspaper on March 28. The Regional Director found
that the Respondent's statementsÐunequivocally de-
claring its innocence, emphasizing the nonadmission
clause in the settlement agreement, and asserting that
the Respondent had settled the case only to avoid liti-
gation expensesÐvitiated the effectiveness of the set-
tlement agreement and warranted its revocation.The Respondent argues that Shephard sent the letter,along with a copy of the settlement agreement, to em-
ployees in order to set the record straight regarding the
disposal of the charges in Case 3±CA±16111. The Re-spondent alleges that about March 28 it received acopy of a printed bulletin that the Union was distrib-
uting to the Respondent's registered nurses. The bul-
letin, a copy of which is included among the Respond-
ent's exhibits, states, in relevant part: ``You won! TheNational Labor Relations Board Has Ruled ... St.

James has interfered with RNs' right to organize.'' The
Respondent contends that it did no more than inform
the employees that the Union had misrepresented the
facts regarding the settlement of the outstanding
charge, and set forth the Respondent's perspective on
the settlement. The Respondent further notes that it did
not post the letter with the notice, but instead mailed
it to the nurses.In these circumstances, the Respondent argues, theRegional Director should not have voided the settle-
ment agreement. According to the Respondent, it had
the right, under both the first amendment and Section
8(c) of the Act, to speak the truth and communicate
its opinions to the employees. This is especially so, the
Respondent continues, because it did not post the letter
beside the notice, but mailed copies to employees in
response to the Union's mischaracterization of the set-
tlement. The Respondent further notes that the state-
ments in the letter are not alleged to have been unlaw-
ful, and that it has not been accused of engaging in
any postsettlement unfair labor practices.Finally, the Respondent urges that, because the set-tlement agreement should not have been revoked, the
complaint should be dismissed under the rule of Holly-wood Roosevelt Hotel Co., 235 NLRB 1397 (1978),because all the allegedly unlawful conduct took place,
if at all, before the settlement, was either known to or
readily discoverable by the General Counsel at the
time of the settlement, and was not reserved from the
settlement by the parties.In opposition, the General Counsel argues that therevocation of the settlement agreement did not violate
the Respondent's rights under the first amendment or
Section 8(c), and that the Regional Director acted
properly in revoking the agreement because the Re-
spondent's statements vitiated the agreement's effec-
tiveness.4The General Counsel contends that the Re-spondent advised employees, in effect, that it had done
nothing wrong and that it had entered into the settle-
ment agreement in order to save money, and that in so
doing it defeated the purpose of the Board's notice,
which was to assure employees that their Section 7
rights would be respected.5The General Counsel fur-ther argues that the mailing of the Respondent's letter
directly to the employees individually increased the 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Cf. Pottsville Bleaching Co., 301 NLRB 1095 (1991), in whichthe Board refused to approve a settlement agreement providing that
a nonadmission clause (which was part of the agreement) would also
be included in the notice to employees. The Board reasoned that the
inclusion of such a provision in the notice could be confusing to em-
ployees and could undermine its effectiveness.7The Respondent states, in reply, that it does not contend thatCanty did not make the comments attributed to him or that those
comments were not similar to those contained in Shephard's letter
(as the Regional Director found). The Respondent thus argues that
there is no dispute concerning the material facts surrounding the Re-
gional Director's revocation of the settlement agreement.8This case thus is distinguishable from Bingham-Williamette Co.,supra; Bangor Plastics, 156 NLRB 1165, enf. denied 392 F.2d 772(6th Cir. 1967); and other decisions in which employers gratuitously
brought up the fact that they had not admitted any wrongdoing by
entering into settlement agreements, and undermined the effective-
ness of posted notices by implying that the posting was a mere for-
mality. The employers in those cases were not responding to mis-
leading statements by the unions concerning the terms of the settle-
ment agreements.We note that the Respondent's letter erroneously stated that theUnion had filed the charge in Case 3±CA±16111, withdrawn two ofthe allegations, and been a party to the settlement agreement. Al-though those misstatements arguably portrayed the Union in an unfa-
vorable light, they are at best peripheral to the issues before us. Per-
haps for that reason they have gone unremarked on by both the Re-
gional Director and the General Counsel, neither of whom evidently
considers them grounds for invalidating the settlement agreement. In
these circumstances, we find that the Respondent's erroneous state-
ments do not preclude our granting summary judgment.9See, e.g., Bingham-Williamette Co., supra; Bangor Plastics,supra.10This case is distinguishable from Paymaster Corp., 162 NLRB123, 126±128 (1966), in which the employer responded to the
union's characterizations of the settlement agreement as an admis-
sion of guilt with statements that the Board found to have independ-
ently violated Sec. 8(a)(1).11See Bingham-Williamette Co., supra, 199 NLRB at 1281 and fn.2, and cases cited.tendency of the statements in the letter to underminethe settlement agreement.6In regard to the Respond-ent's protest that it was only replying to misinforma-
tion contained in the Union's literature, the General
Counsel notes that the Respondent could have accom-
plished its purpose without making the assertions that
were found to have undermined the settlement agree-
ment. Under all the circumstances, therefore, the Gen-
eral Counsel argues that the Regional Director properly
revoked the settlement agreement and issued the con-
solidated complaint. In the alternative, the General
Counsel urges that the case is not appropriate for sum-
mary judgment because the newspaper article con-
taining remarks attributed to Canty was not submitted
with the Respondent's motion, briefs, affidavits, and
exhibits, and, accordingly, there are material facts that
are in dispute.7We agree with the Respondent. In sending its letterto the employees explaining that it had not admitted
having engaged in unlawful conduct, and that no unfair
labor practices had been found by the Board, the Re-
spondent was replying truthfully to the Union's mate-
rial misrepresentation of the nature of the settlement
agreement. The Union's literature announced that
``The ... Board Has Ruled ... St. James has inter-

fered with RNs' right to organize.'' That statement
simply is not true. The Board had not ruled any such
thing in this case, and the settlement agreement explic-
itly provides that the Respondent does not admit to
having violated the Act, and that the Regional Direc-
tor's approval of the agreement does not constitute a
determination by the Board that the Respondent acted
unlawfully. The Union having placed the terms of the
settlement agreement in issue by means of an inac-curate characterization, the Respondent can hardly bedenied the right to furnish employees with an accurateportrayal of the agreement by way of reply.8The General Counsel contends that even if the Re-spondent was attempting to address the misinformation
contained in the Union's literature it could (and, im-
plicitly, should) have done so without asserting its in-
nocence, emphasizing the nonadmission clause in the
settlement agreement, or stating that it had settled the
case only to save money. Under the circumstances of
this case, we cannot agree that the Respondent should
have had to limit its defense in the manner suggested
by the General Counsel. Although the Board in other
decisions has relied on similar statements by employ-
ers in setting aside settlement agreements,9we find thesituation before us distinguishable in that the Respond-ent's statements were made only in response to the
Union's misrepresentations. Given the implications of
those misrepresentations, the Respondent was entitled
to dispel any false notions concerning the Board's ac-
tion and the meaning of the settlement that the mis-
representations might have engendered in the minds of
its employees. Thus, by stating the circumstances
under which it entered into the settlement agreement
and explaining the nature of that agreement, and not
committing any unfair labor practices in the process,10the Respondent did no more than mount a vigorous,
truthful defense of its position. That being the case, we
find that the Respondent remained within the bounds
of permissible discourse and, contrary to the conclu-
sion of the Regional Director, did not fail to comply
with the requirements of the settlement agreement.We also reject the General Counsel's contention thatthe Respondent's mailing copies of the letter and set-
tlement agreement to employees had a greater tend-
ency to undermine the agreement than did the notice
containing the nonadmission clause in PottsvilleBleaching, supra. The Board has consistently criticizedemployers for posting messages such as the Respond-
ent's letter next to the notices mandated by settlement
agreements, because such postings tend to undermine
the effectiveness of the notice.11The Respondent didnot post its letter next to the notice, and there is no
contention that it included copies of the notice with the 325ST. JAMES MERCY HOSPITAL12Hollywood Roosevelt Hotel, supra.13The interrogations, solicitation of grievances, and suspensions ofDavis, Dean, and Patrick are alleged to have taken place in the fall
of 1990. Davis is alleged to have been suspended indefinitely in Jan-
uary 1991, and to have been discharged on February 27, 1991. The
settlement agreement was approved on March 22, 1991.letter to employees. Indeed, the letter did not evenmention the notice. In these circumstances, contrary to
the General Counsel, the deleterious effect on the no-
tice is much attenuated.We turn now to the General Counsel's argument thatwithout evidence of the content of the newspaper arti-
cle purportedly containing statements by Canty con-
cerning the settlement agreement an issue of material
fact exists that precludes summary judgment. We are
not persuaded by that argument. Although the article
itself is nowhere to be found in the papers submitted
by either party, the Respondent does not deny that
Canty made the statements that were referred to in the
article. No one disputes the Regional Director's char-
acterization of the statements in the article as similar
to those in Shephard's letter, which we have found not
to warrant revocation of the agreement. The General
Counsel does not contend that the statements in the ar-
ticle would warrant revocation of the settlement agree-
ment even if Shephard's statements did not.Accordingly, we find that there is no material issueof fact that must be decided at a hearing, and we shall
grant the Respondent's Motion for Summary Judg-
ment.We therefore find that the Regional Director im-properly revoked the settlement agreement in this case,
and we shall order that it be reinstated. Further, both
the Respondent and the General Counsel agree that a
viable settlement agreement disposes of all issues in-volving presettlement conduct except for previous vio-lations of the Act that were unknown to the General
Counsel, not readily discoverable by investigation, or
specifically reserved from the settlement by mutual un-
derstanding of the parties.12All the violations allegedrelate to conduct that is said to have occurred before
the approval of the settlement agreement.13There is nocontention, or evidence, that any of the alleged viola-
tions were unknown at the time of the settlement, not
readily discoverable, or specifically reserved from the
settlement by agreement of the parties. The General
Counsel contends only that the Hollywood Rooseveltrule should not apply because the settlement agreement
was properly revokedÐa proposition we have rejected.
It follows that all the issues in the complaint were dis-
posed of by the settlement agreement. Therefore, we
shall dismiss the complaint.ORDERIt is ordered that the Respondent's Motion for Sum-mary Judgment is granted.ITISFURTHERORDERED
that the settlement agree-ment is reinstated and the complaint is dismissed.